                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                              GREENSBORO DIVISION

    SHERYL ANDERSON, MARY
    CARTER, TENA DAVIDSON,
    ROBERT HUFFSTUTLER, RAMZI
    KHAZEN, CHAIM MARCUS, LILY
    MARTYN, JONAH MCCAY,                                        Case No. 1:17-cv-193-TDS-JLW
    HOLDEN SHERIFF, VICTORIA
    SMITH, MICHELLE SULLIVAN,
    SHONTELLE THOMAS, JOSEPH
    WATSON, and MICHAEL WILSON,
    individually and on behalf of all
    others similarly situated,

                    Plaintiffs,

            v.

    LABORATORY CORPORATION
    OF AMERICA HOLDINGS,

                     Defendant.


                               PLAINTIFFS’ BRIEF IN SUPPORT OF
                               MOTION TO COMPEL DOCUMENTS

                     NATURE OF THE MATTER BEFORE THE COURT

         Pursuant to Federal Rule of Civil Procedure 37 and Local Rule 37.1, Plaintiffs

bring this motion to compel production of documents from Defendant Laboratory

Corporation Holdings of America, Inc. (“LabCorp”).1 Plaintiffs seek production of (1)

LabCorp’s agreements, including negotiated rates, with Plaintiffs’ insurance companies,

and (2) the data LabCorp submitted to the Centers for Medicare and Medicaid Services


1
 Given the deadline for Plaintiffs to file their motion for class certification, Plaintiffs’ counsel asked LabCorp to
consent to expedited resolution of these discovery issues under LR 37.1(b). LabCorp would not agree.

                                                           1



       Case 1:17-cv-00193-TDS-JLW Document 77 Filed 04/28/21 Page 1 of 11
(“CMS”) pursuant to the Protecting Access to Medicare Act of 2014 (“PAMA”). These

documents go to the heart of Plaintiffs’ claims that the “list price” for laboratory testing

services LabCorp charged to Plaintiffs “without any prior agreement” is “grossly too

high.” ECF Doc. 55, p. 3 (Memorandum Opinion and Order on Defendant’s motion to

dismiss the amended complaint).

                                STATEMENT OF FACTS

I.     ALLEGATIONS IN THE AMENDED COMPLAINT

       LabCorp provides laboratory testing services. ECF Doc. 42, ¶ 1. As summarized

by this Court in its opinion on LabCorp’s motion to dismiss the amended complaint,

LabCorp charges uninsured patients and patients whose insurance company deny their

claims a patient list price that is “much higher” than the rates LabCorp negotiates with

third party insurers or the rates paid by Medicare. ECF Doc. 55, p. 2. Also, and again as

stated by this Court, Plaintiffs’ “common complaint is that they were … charged the list

price, which they allege is grossly too high, without any prior agreement as to price.”

ECF Doc. 55, p. 3. See ECF Doc. 42, ¶¶ 10-11, 80-82, 121, et seq. Whereas patients, on

those occasions when they pay for tests directly, are generally billed a patient list price,

private insurance companies or a government payor such as Medicare, who pay for

almost all of LabCorp’s tests (See ECF Doc. 42 ¶ 67), get the benefit of the less

expensive negotiated rates. Id. at ¶ 58.

       In Count I of the Amended Complaint, Plaintiffs seek a declaratory judgment that

LabCorp is entitled only to a reasonable price for its services under the law of implied-in-

fact contract and implied-in-law contract. ECF Doc. 42, ¶¶ 3, 10, 17, 118, 466-468. In

                                              2



     Case 1:17-cv-00193-TDS-JLW Document 77 Filed 04/28/21 Page 2 of 11
Counts III-XI of the Amended Complaint, Plaintiffs allege that LabCorp violated various

state consumer protection statutes and seek damages and equitable relief. Excessive

pricing is part of those claims. ECF Doc. 42, ¶¶ 486, 499, 507, 514, 521, 528, 535, 543,

552; ECF 55, p. 22, 24. The Court dismissed Count II of the Amended Complaint, which

had sought restitution under either an implied-in fact contract or implied-in-law contract

theory. ECF 55, pp. 14-17.

       Plaintiffs seek to have their claims certified as a class action, with their motion to

certify the class currently due June 16, 2021.

II.    THE DISCOVERY DISPUTE

       LabCorp refuses to produce documents in response to two requests relating to the

amounts insurance companies pay LabCorp for testing services. Declaration of Jonathan

Sasser (“Decl.) ¶ 4. This information is relevant both to showing that the patient list

prices charged to Plaintiffs and class members are unreasonable and to establishing

reasonable prices for the tests.

        In Request No. 3 of Plaintiffs’ first document request, Plaintiffs seek documents

relating to the amounts insurance companies have agreed to pay LabCorp for lab tests

(also known as “in-network” rates). The request seeks:

       Agreements and negotiated rate schedules with Third-Party Payers that provide
       rates to be paid for lab services performed by LabCorp. Your response to this
       request should include Documents and Communications sufficient to identify any
       formula or other method used to calculate payment rates for LabCorp’s lab
       services that LabCorp has agreed to with any Third-Party Payer.

LabCorp objected in relevant part as follows:



                                              3



      Case 1:17-cv-00193-TDS-JLW Document 77 Filed 04/28/21 Page 3 of 11
       LabCorp objects to the term “Third-Party Payers” as defined in the Discovery
       Requests. See Section II above. LabCorp further objects to the assumptions
       inherent in this request, including the assumption that LabCorp applies a formula
       to set the rates it charges to Third-Party Payers….Moreover, the request is overly
       broad, unduly burdensome, and is not proportional to the needs of the case.
       During each year of the “Relevant Time Period,” LabCorp has maintained, on
       average, more than four thousand accounts with managed care organizations, ten
       thousand hospital accounts, and four hundred thousand accounts with physicians
       and/or physician groups. In this context, LabCorp performs over a half-billion
       tests annually and offers hundreds of thousands of tests and test combinations. It
       is not practicable – nor is it possible – for LabCorp to produce each and every of
       the request “Document[s]” and “Communication[s]” (as defined in the Discovery
       Requests – see Section IV above) about its “lab services.” LabCorp will not
       produce documents in response to this request.

(Emphasis in original).

       To lessen the burden on LabCorp, Plaintiffs initially offered to narrow Request

No. 3 to LabCorp’s agreements and negotiated rate schedules with the top-100 Third-

Party Payers, ranked by revenue. Decl. ¶ 12. LabCorp refused Plaintiffs’ offer. Id.

Subsequently, Plaintiffs offered to further narrow Request No. 3 to only the agreements

that were in place between LabCorp and the Plaintiffs’ insurers at the time their tests

were performed (including any earlier agreements and negotiated rate schedules

incorporated by reference into the later agreements). Decl. ¶ 13.   LabCorp rejected this

significantly scaled back request. Decl. ¶ 14.   LabCorp has not made any proposals to

resolve the parties’ dispute concerning Request No. 3. Id.

       In Request No. 22 of Plaintiffs’ first document request, Plaintiffs seek insurance

reimbursement rates for LabCorp’s tests as contained in a filing LabCorp is required to

make with the Centers for Medicare and Medicaid Services (“CMS”). In 2014 Congress

enacted the Protecting Access to Medicare Act (“PAMA”) Pub. L. No. 113-93, 128 Stat.


                                             4



     Case 1:17-cv-00193-TDS-JLW Document 77 Filed 04/28/21 Page 4 of 11
10410 (2014). PAMA requires clinical laboratories like LabCorp to report to CMS the

price insurance companies paid for lab tests, and the volume of tests at each of those

prices. Am. Clinical Lab. Ass’n v. Azar, 931 F.3d 1195, 1199 (D.C. Cir. 2019); see

generally, Am. Clinical Lab. Ass’n v. Beccerra, No. 17-2645, 2021WL 1197729, at *2

(D. D.C. March 30, 2021) (“Congress passed PAMA in an effort to make Medicare’s

reimbursement rates comparable to those paid by private insurers for the same laboratory

tests.”). In enacting PAMA, Congress determined that Medicare rates for lab tests are

18-30% higher than the rates private insurers are paying. Baccerra, 2021 WL1197729, at

*2. To date, LabCorp has been required to make only one submission of PAMA-required

data to CMS, Id. at *5 (data collected in 2017); CMS, “PAMA Regulations, Important

Update,” (See https://www.cms.gov/Medicare/Medicare-Fee-for-Service-

Payment/ClinicalLabFeeSched/PAMA-regulations (last accessed April 27, 2021) (next

data reporting is in 2022)). It is this limited information Plaintiffs request.

       The request seeks:

       Documents collected for and submitted to CMS to comply with federal regulations
       concerning the Clinical Laboratory Fee Schedule.

LabCorp objected in relevant part:

       Labcorp objects to this request on the grounds that it is overbroad, unduly
       burdensome, and is nothing more than an impermissible “fishing-expedition-style”
       discovery request. LabCorp further objects on the grounds that this request is
       vague and ambiguous. The term “Clinical Laboratory Fee Schedule” is undefined.
       LabCorp has submitted numerous categories of document for various parties to
       different divisions of “CMS” that pertain to diagnostic tests, including the
       hundreds of thousands of tests and test combinations offered by LabCorp. This
       request does not provide any reasonable limitation on scope, time, or subject
       matter.


                                               5



     Case 1:17-cv-00193-TDS-JLW Document 77 Filed 04/28/21 Page 5 of 11
Again, Plaintiffs offered to significantly narrow Request No. 22 to lessen the burden on

LabCorp. Plaintiffs stated that they would accept the information LabCorp submitted to

CMS under PAMA. Decl. ¶ 17.        LabCorp still refuses to produce responsive

documents. Decl. ¶ 19.

       The LR 37.1(a) Certificate of Conference sets forth the parties’ efforts to resolve

the disputes discussed in this motion.

                               QUESTION PRESENTED

       Whether LabCorp should be compelled to produce a limited number of documents

relating to the amounts insurers pay for lab tests, and agreements relating to those

negotiated amounts.

                                         ARGUMENT

I.   LABCORP BEARS THE BURDEN TO PROVE                          GROUNDS TO RESIST
DISCOVERY.

       Federal Rule of Civil Procedure 26(b) permits parties to “obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case[.]” Armitage v. Biogen, Inc., No. 1:17-cv1133, 2019

WL 79037, at *2 (M.D.N.C. Jan. 2, 2019). Courts within the Fourth Circuit have

“repeatedly ruled that the party or person resisting, not the party moving to compel

discovery, bears the burden of persuasion.” Hughes v. Research Triangle Inst., No. 1:11-

cv546, 2014 WL 4384078, at *2 (M.D.N.C. Sept. 3, 2014) (citing Kinetic Concepts, Inc.

v. ConvaTec Inc., 268 F.R.D. 226, 243–44 (M.D.N.C. 2010)). A party resisting




                                             6



     Case 1:17-cv-00193-TDS-JLW Document 77 Filed 04/28/21 Page 6 of 11
production must state the reasons for the objection with particularity. Hughes, 2014 WL

4384078, at *3 (citing Mancia v. Mayflower Textiles, 253 F.R.D. 354, 359 (D. Md. 2008).

       LabCorp has not objected to the relevance of the documents requested in Request

Nos. 3 and 22.

II.    THE REQUESTS ARE NOT OVERLY BROAD OR UNDULY
       BURDENSOME.

       Because Plaintiffs have significantly narrowed the two document requests,

LabCorp cannot argue that those requests are overly broad or unduly burdensome.

       With respect to the insurance agreements and insurance rate schedules, there are a

maximum of thirteen of them since there are thirteen plaintiffs. Since certain of the

Plaintiffs were insureds of the same company, LabCorp will have to produce fewer than

twelve agreements. (And since the request imposes so little burden, there are no

proportionality concerns.)

       With respect to the PAMA data, LabCorp has already collected and submitted this

data to CMS, so it is simply a matter of producing the same files that LabCorp submitted

to CMS. And, LabCorp has submitted the PAMA data to CMS only once. Courts have

compelled production of government filings in much more burdensome circumstances.

E.g., In re Genentech Herceptin (Trastuzumab) Marketing and Sales Practices Lit., MDL

Docket No. 16-MD-2700, 2017 WL 9939631 (N.D. Okla. May 8, 2017) (order

compelling production of documents from defendant’s regulatory database and custodial

files); In re Plastics Additives Antitrust Lit., No. Civ.A03-2038, 2004 WL 2743591 (E.D.




                                             7



      Case 1:17-cv-00193-TDS-JLW Document 77 Filed 04/28/21 Page 7 of 11
Pa. Nov. 29, 2004) (order compelling production of submissions to U.S. and foreign

governments).

III.    THE REQUESTS SEEK RELEVANT INFORMATION.

        LabCorp does not raise a relevance objection to the requests, though it has not

withdrawn its “fishing expedition” objection to the request for PAMA data. In any event,

both requests seek information about amounts paid by insurance companies that is

relevant and should be produced. Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc.,

334 F.3d 390, 402 (4th Cir. 2003) (“Discovery under the Federal Rules of Civil

Procedure is broad in scope and freely permitted”); EEOC v. Sheffield Fin. LLC, No.

1:06-cv-889, 2007 WL 1726560, at *3 (M.D.N.C. June 13, 2007) (for purposes of

construing Rule 26, relevance is “broadly construed to encompass ‘any possibility’ that

the information sought may be relevant to the claim or defense of any party” (citation

omitted)).

        This Court has recognized that while the rate LabCorp charges third-party payers

may not be, as a matter of law, the reasonable value of LabCorp’s services in every case

(ECF Doc. 55, p. 11), it still may be relevant (along with, for instance, government payer

data) to calculate the reasonable value for any given clinical test (ECF Doc. 55, pp. 11-

12).

        Other courts have expressly ruled that insurance rates for medical services are

relevant to determining whether a health provider’s prices are reasonable or not. In In re

N. Cypress Med. Ctr., Ltd., 559 S.W. 3d 128 (Tex. 2018), a hospital placed a lien on a

patient’s property because she did not pay her bill. The patient sought a declaratory

                                              8



       Case 1:17-cv-00193-TDS-JLW Document 77 Filed 04/28/21 Page 8 of 11
judgment that the hospital’s charges were unreasonable “to the extent is exceeds a

reasonable and regular rate for services rendered.” Id. at 130. The plaintiffs served

requests for production of documents and interrogatories seeking all contracts between

the hospital and insurance companies for negotiated rates (i.e., the in-network rates) for

the same services, and the amounts the hospital received from Medicare and Medicaid for

the same services. Id. The hospital objected on relevance grounds. Id. at 131.

       Stating that the hospital’s objection “defies, logic,” the Supreme Court of Texas

compelled discovery:

       The crux of [Plaintiff’s] lien claim is whether the amount secured by North
       Cypress’s hospital lien exceeds a reasonable and regular rate for the services
       provided. The amounts North Cypress accepts as payment for those services from
       other patients, including those covered by private insurance and government
       benefits, are relevant to whether the charges to [Plaintiff] were reasonable and are
       thus discoverable.

Id. at 137; see also id. at 134-135 (discussing relevance of insurance companies’

reimbursement rates). See also Beccerra, 2021 WL 1197729, at *2 (PAMA data is being

collected in an effort to “ensure that Medicare rates reflect true market rates for

laboratory services”); Melo v. Allstate Ins. Co., 800 F. Supp. 2d 596, 602 (D. Vt. 2011)

(range of payments medical providers accept for services is relevant evidence to the

reasonable value of the services); Temple U. Hosp. v. Healthcare Mgmt. Alts., Inc., 832

A.2d 501, 508 (Pa. 2003) (a hospital is entitled to a reasonable fee for those services, i.e.,

what people pay for those services, not what the hospital receives in 1-3% of its cases); E.

Tex. Med. Ctr, Athens v. Hernandez, No. 12-17-00333-CV, 2018 WL 2440508 (Tex.

App.-Tyler May 31, 2018) (amounts a hospital accepts as payment from other patients,


                                              9



     Case 1:17-cv-00193-TDS-JLW Document 77 Filed 04/28/21 Page 9 of 11
including those covered by private insurance, are relevant to whether the charges are

reasonable).

      In addition, with respect to the request for LabCorp’s contracts with insurance

companies, these documents can contain the following relevant information:

    when LabCorp may bill a patient a patient list price;

    when an insurance company may require that LabCorp give the patient advanced
     notification that the test is not covered by insurance;

    whether Medicare rates or some other standard is used as the basis for negotiations
     and the relationship between the Medicare rates and negotiated rates. For
     example, if the negotiated rates are discounts to Medicare rates, that would suggest
     that LabCorp considers the Medicare rates to be beneficial rates of payment for its
     services, and that Medicare rates (or some multiple of Medicare rates) would be
     appropriate for the Court to use as a barometer in determining appropriate rates in
     this case.

                                    CONCLUSION

      Plaintiffs respectfully request that the motion be granted.

DATED: April 28, 2021

                                                 /s/ Jonathan Sasser
                                                 Jonathan D. Sasser
                                                 N.C. State Bar No. 10028
                                                 ELLIS & WINTERS LLP
                                                 P.O. Box 33550
                                                 Raleigh, North Carolina 27636
                                                 Telephone Number: (919) 865-7000
                                                 Facsimile Number: (919) 865-7010
                                                 jon.sasser@elliswinters.com

                                                 Robert C. Finkel
                                                 WOLF POPPER LLP
                                                 845 Third Avenue 12th Floor
                                                 New York, NY 10022
                                                 Email: rfinkel@wolfpopper.com


                                            10



     Case 1:17-cv-00193-TDS-JLW Document 77 Filed 04/28/21 Page 10 of 11
         CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.3(d)

       The undersigned hereby certifies that this brief complies with the word limit

requirements of Rule 7.3(d)(1) of the Rules of Practice and Procedure of the United States

District Court for the Middle District of North Carolina. In making this certification, the

undersigned has relied upon the word-count feature of word-processing software.

                                                 /s/ Jonathan Sasser
                                                 Jonathan D. Sasser
                                                 N.C. State Bar No. 10028
                                                 ELLIS & WINTERS LLP
                                                 P.O. Box 33550
                                                 Raleigh, North Carolina 27636
                                                 Telephone Number: (919) 865-7000
                                                 Facsimile Number: (919) 865-7010
                                                 jon.sasser@elliswinters.com




                                            11



     Case 1:17-cv-00193-TDS-JLW Document 77 Filed 04/28/21 Page 11 of 11
